Determination unanimously confirmed and petition dismissed. Memorandum: We reject the contention that the Hearing Officer in this prison disciplinary proceeding was obligated to investigate petitioner’s assertion that the misbehavior report had been fabricated. Based upon the evidence relied upon by the Hearing Officer, which included the misbehavior report, the photograph of the contraband seized, petitioner’s statement, the statement of an inmate witness and certain confidential evidence, we find substantial evidence to support the determination rendered (see, People ex rel. Vega v Smith, 66 NY2d 130). (Article 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present — Boomer, J. P., Green, Balio, Boehm and Fallon, JJ.